PER CURIAM
Child appeals from an order of the juvenile court that found him to be within the court’s jurisdiction because of an act which, if committed by an adult, would constitute the crime of possession of a controlled substance. ORS 419.476; ORS 475.992. We affirm the finding of jurisdiction but remand for entry of a modified order.
 Child makes three assignments. First, he argues that the state did not establish the element of possession required in ORS 475.992. On de novo review, ORS 419.561, we conclude that the evidence establishes, beyond a reasonable doubt, that child possessed cocaine as alleged in the petition. Child also argues that a crime laboratory report introduced by the state under ORS 475.235(3) was inadmissible, because that statute does not apply in a juvenile proceeding. He did not preserve this argument, and we decline to address it for the first time on appeal. Ailes v. Portland Meadows, Inc., 312 Or 376, 823 P2d 956 (1991).
In his final assignment, child contends that the juvenile court’s order incorrectly refers to robbery charges not adjudicated in the March 9,1992, hearing and requests that we remand to the juvenile court to correct the order. The state agrees that the order contains clerical errors. We remand to the juvenile court to correct the order.
Remanded for entry of modified order; otherwise affirmed.